J-S53045-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    BRUCE FRAZIER                              :
                                               :
                       Appellant               :   No. 3290 EDA 2019

             Appeal from the PCRA Order Entered October 24, 2019
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                       No(s): CP-51-CR-1200661-1998


BEFORE: SHOGAN, J., LAZARUS, J., and PELLEGRINI, J.*

MEMORANDUM BY PELLEGRINI, J.:                         FILED: APRIL 26, 2021

        Bruce Frazier appeals the order entered by the Court of Common Pleas

of Philadelphia County (PCRA court) denying his petition for relief under the

Post-Conviction Relief Act (PCRA).1 In 1999, following a jury trial, Frazier was

convicted of first-degree murder2 and other firearm-related offenses which are

not at issue. As to the murder count, he was sentenced to life imprisonment.

In his appeal, Frazier claims that he is entitled to a new trial on that charge

based on the recantation of an eyewitness. He also contends that he must be




____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1   42 Pa.C.S. §§ 9541-9546.

2   18 Pa.C.S. § 2502(a).
J-S53045-20


resentenced because he was under the age of 18 at the time of the murder,

making the life term unconstitutional. We affirm.

                                        I.

      The relevant case facts are taken from the PCRA court’s opinion, which

provides as follows:

      Veronica Spencer testified that on November 1, 1998, at
      approximately 1:30 p.m., she saw [Frazier] standing in the
      Sartain Courtyard, located in the Richard Allen Homes, with Jamal
      Blackwell, the decedent, and four (4) other males. Ms. Spencer
      was walking through the courtyard on her way to the store. Upon
      her return, she walked through the courtyard, and witnessed
      [Frazier] “in [the decedent’s] face.” [Frazier] then hit [the]
      decedent on the left side of his face with gun. [Frazier’s] cousin,
      “Fmk,” tried to separate the two and attempted to calm [Frazier]
      down. Meanwhile, the decedent said to [Frazier], “Go ahead,
      man, go ahead. Why are you still talking, that is the last time.”
      This prompted [Frazier] to begin shooting. Once [Frazier] started
      shooting, the decedent started running, although he had been
      shot and had a difficult time getting away. He was able to make
      his way to cover, hiding behind a metal box that was in the
      courtyard. Ms. Spencer testified that [Frazier] fired seven (7) or
      eight (8) shots. After [Frazier] fired at the decedent he ran away
      with two or four others that were in the courtyard.

      Antoine Ellis testified that he first saw [Frazier] on November 1,
      1998 at 12th and Parrish Streets, also located in the Richard Allen
      Homes. Mr. Ellis was with the decedent and Dennis Wilson when
      [Frazier] approached him. The three men shook hands with
      [Frazier] and spoke to him briefly; then [Frazier] left. A little while
      later, [Frazier] came back with two (2) other people, “Meat” and
      “Took.” [Frazier] and [the] decedent spoke about the decedent’s
      brother; [Frazier] stated that the decedent’s brother tried to climb
      into the window the night before. [Frazier] and the decedent
      began to argue. Then, [Frazier] pulled out a gun and hit decedent
      in the face with it. Decedent then challenged [Frazier], stating,
      “Why don’t you just give me a rumble?” [Frazier] responded by
      stepping back and firing his gun into the ground. Mr. Ellis testified
      that at that point he got down on the ground and heard six (6)
      more gun shots. When the gunfire ceased, Mr. Ellis got up to see

                                       -2-
J-S53045-20


     if the decedent was injured. He found the decedent lying between
     the metal cabinet and a wall.

     Dennis Wilson testified that he was also present on November 1,
     1998. He testified that [Frazier] accused the decedent’s brother
     of being in [Frazier’s] hallway the night before, and that [Frazier]
     thought that the decedent’s brother was going to attempt to rob
     his house. The decedent told [Frazier] that if anything happened
     to his brother, he would have a fight with [Frazier]. Mr. Wilson
     testified that [Frazier] then left the area for about 10 minutes.
     [Frazier] returned with two (2) other people, “Meat” and “Pook.”
     When [Frazier] returned, he spoke with decedent for a few
     minutes. [Frazier] stated that “something” would happen to the
     decedent’s brother, and the decedent responded that if
     “something happened to his brother, something would happen to
     [Frazier].” [Frazier] then hit the decedent across the face with his
     gun and proceeded to shoot the decedent.

     [Frazier] testified that on October 31, 1998, he returned home
     from a party at approximately 10:45 p.m. Upon his return home,
     he saw a woman from the neighborhood standing by the steps of
     his house and a man on the roof of his house, looking into the
     windows of the apartment. Although [Frazier] could not identify
     the person on the roof at the time, he later found out that it was
     Lamont Blackwell, the decedent’s brother. [Frazier] decided that
     he needed to do something about this incident; he would talk to
     the decedent, who was his friend, about his brother because
     [Frazier] believed the decedent was the only person to whom
     Lamont would listen.

     [Frazier] testified that when he began discussing the incident with
     the decedent [a day later], the discussion quickly elevated into an
     argument. The decedent stated, “If something happens to my
     brother, something will happen to you.”           As the argument
     continued, [Frazier] pulled out his gun and hit the decedent in the
     face with it. [Frazier] stated that he did this because he “felt like
     his life was in danger.” After he hit the decedent, the decedent
     put his hands in his pockets, and [Frazier] shot at the ground.
     [Frazier] testified that when he fired, he saw the decedent spin
     around; he thought the decedent was going to pull out a gun.
     [Frazier] testified that he thought the decedent had a gun on him
     because he knew that the decedent had carried a gun in the past,
     although he admitted that he did not see decedent with gun that
     day. [Frazier] then testified that after he fired the initial shot at

                                     -3-
J-S53045-20


      the ground, he began to fire at the decedent. After he fired at the
      decedent, [Frazier] testified that he ran home.

      Officer Peter Seabron of the Philadelphia Housing Authority Police
      was assigned to the Richard Allen Homes on November 1, 1998.
      At approximately 1:30 p.m. Officer Seabron heard a series of
      gunshots and proceeded to the area from where the sound of the
      shots came. When he arrived in the Sartain courtyard, he saw a
      group of people standing around a metal box in the courtyard and
      found Jamal Blackwell, the decedent, lying on the ground, losing
      consciousness. Officer Seabron called for an ambulance.

                                   ****

      Dr. Ian Hood, assistant deputy medical examiner for the City of
      Philadelphia, testified that he performed the autopsy on the
      decedent. Dr. Hood testified that there were three (3) gunshot
      wounds, all entering in the back of the decedent’s body. One
      bullet entered in his back and lodged under a rib, remaining in the
      body, under the skin. The angle at which the bullet traveled
      through the body clearly indicated that the decedent was running
      at the time he was shot. Another bullet entered the back of the
      decedent’s right thigh and exited through the front. A third bullet
      entered the top of decedent’s left buttock, traveled through the
      tissue in his left thigh, and lodged in his left knee.

PCRA Court Opinion, 12/16/2019, at pp. 1-3 (quoting Trial Court Opinion,

6/28/1999, at pp. 2-6) (citations omitted).

      The jury found Frazier guilty of first-degree murder and he was

sentenced to a mandatory term of life imprisonment. See 42 Pa.C.S. § 9711;

18 Pa.C.S. § 1102(a). This Court affirmed the judgment of sentence. See

Commonwealth v. Frazier, 1887 EDA 1999 (Pa. Super. September 12,

2000); see also Commonwealth v. Frazier, 781 A.2d 139 (Pa. 2001)

(table) (denying allocator).




                                     -4-
J-S53045-20


      Frazier filed his first PCRA petition in 2013, pro se, followed by

supplemental petitions in 2016, culminating with a counseled amended

petition in 2018.   He argued that his life sentence was unconstitutional

because he was still a juvenile on the day of the shooting, having just turned

18 on that same date. See Miller v. Alabama, 567 U.S. 460, 465 (2012)

(holding that it is unconstitutional for an individual to be sentenced to a

mandatory term of life without parole if they were under the age of 18 at the

time of the offense).

      Frazier also sought a new trial on the grounds that an adverse trial

witness (Antoine Ellis) had come forward to recant his testimony that the

decedent was unarmed. Ellis had made new statements supporting Frazier’s

claim that he had acted in self-defense in response to the decedent’s apparent

intent to draw his own firearm.

      The PCRA court held an evidentiary hearing on September 20, 2019,

which was over 20 years after the subject shooting occurred. Ellis testified

that the decedent was armed at the time of his fatal confrontation with Frazier

and that he was known to carry a handgun. See PCRA Hearing Transcript,

9/20/2019, at pp. 9, 20-21.

      According to Ellis, Frazier got into an argument with the decedent and

pistol whipped him. Frazier then fired a warning shot at the ground as the

two separated. It was only when the decedent turned around and reached for

a gun at his waist that Frazier opened fire. Id. at p. 8.


                                     -5-
J-S53045-20


       Ellis testified in his direct examination that he never actually saw the

decedent holding or carrying a weapon, but he claimed he noticed a gun lying

next to him after he had fallen to the ground. Police never recovered the

decedent’s gun because another witness (Dennis Wilson) took it away before

the police arrived. Id. at p. 9. On cross-examination, Ellis reversed himself,

stating that he did see the decedent holding his own gun when “he pulled it

out” in response to Frazier’s warning shot into the ground. Id. at p. 23.3

       To explain why he gave false testimony at the trial in 1999, Ellis stated

that he was only 14 years old at the time of the shooting and he felt pressured

by his neighbors and the police to give incriminating testimony against Frazier.

Ellis also did not want Wilson to get into trouble for taking the decedent’s gun.

After Wilson died in a car accident years later in 2012 or so, Ellis decided to

help Frazier by revealing to an investigator that he had lied at the murder trial

when testifying that he had not seen the decedent with a weapon. Ellis gave

this new statement in 2016.

       The trial court denied Frazier’s after-discovered evidence claim, finding

that Ellis was not credible and determining that his revised account did not



____________________________________________


3 There appeared to be another inconsistency between the testimony Ellis gave
in 2019 and the statement he made in 2016. In the statement, Ellis denied
that he saw Frazier strike the decedent in the face with a gun. However, in
his testimony in 2019, Ellis confirmed that Frazier did, in fact, hit the decedent
with his weapon before any shots were fired. No explanation was given for
the discrepancy.


                                           -6-
J-S53045-20


support Frazier’s self-defense claim even if taken as true. The trial court also

declined to find that Frazier received an unconstitutional sentence, reasoning

that as of the day of the shooting, he was no longer under the age of 18.

       Frazier timely appealed, and the PCRA court entered a written opinion

pursuant to Pa.R.A.P. 1925(a). In his brief, Frazier asserts two grounds:

       1. Did the PCRA Court abuse its discretion in denying [Frazier]
       PCRA relief with respect to his after[-]discovered evidence claim
       regarding Antoine Ellis?

       2. Did the PCRA Court abuse its discretion in denying [Frazier]
       PCRA relief with respect to his Montgomery and Miller claims
       where [Frazier] proved that the offense was committed on the day
       of his 18th birthday?

Appellant’s Brief, at 2 (suggested answers omitted).

                                      II.

       Frazier’s first claim is that he is entitled to a new trial based on the

recantation of Ellis, who now avers (contrary to his trial testimony in 1999)

that the decedent was reaching for a weapon at the time Frazier fatally shot

him.   The PCRA court’s denial of this claim must be affirmed if its factual

findings are supported by the record and its legal conclusions are free from

legal error. See Commonwealth v. Hanible, 30 A.3d 426, 438 (Pa. 2011).

                                      A.

       The PCRA recognizes claims of after-discovered evidence as substantive

grounds for relief as long as the conviction or sentence resulted from the

unavailability of “exculpatory evidence that has subsequently become

available and would have changed the outcome of the trial if it had been

                                     -7-
J-S53045-20


introduced.” 42 Pa.C.S. § 9543(a)(2)(vi). To assert a meritorious claim of

after-discovered evidence, a PCRA petitioner must satisfy four elements:

       (1) the evidence has been discovered after trial and it could not
       have been obtained at or prior to trial through reasonable
       diligence; (2) the evidence is not cumulative; (3) it is not being
       used solely to impeach credibility; and (4) it would likely compel
       a different verdict.

Commonwealth           v.   D’Amato,           856   A.2d   806,   823   (Pa.   2004);

Commonwealth v. Pagan, 950 A.2d 270, 292 (Pa. 2008).4

       While we find that Frazier can satisfy the first three elements, we agree

with the PCRA court’s legal conclusion that Ellis’ testimony does not satisfy

the fourth – that the new evidence would not have affected the trial verdict.

The version of events that Ellis now testifies to does not, as a matter of law,

support Frazier’s claim that he acted in self-defense against the decedent.

       Ellis has described a situation in which Frazier essentially provoked the

incident by striking the decedent in the face with his gun, only to open fire

before the decedent could defend himself. Ellis, therefore, identified Frazier


____________________________________________


4 Generally, a PCRA petition must be filed within one year from the date that
the petitioner’s judgment of sentence becomes final.         See 42 Pa.C.S.
§ 9545(b)(1). If proven, an after-discovered evidence claim is excepted from
the one-year deadline. The substantive claim of after-discovered evidence is
distinct from the PCRA’s time-bar exception for newly discovered facts, which
does not require a showing that the evidence is exculpatory and would have
changed the outcome of the trial. See Commonwealth v. Bennett, 930
A.2d 1264, 1270 (Pa. 2007) (clarifying the purely jurisdictional nature of
Section 9545(b)(1)(ii)).




                                           -8-
J-S53045-20


as the first aggressor, precluding him from prevailing at trial on a theory of

self-defense.5 Thus, the PCRA court properly ruled that the recantation of Ellis

did not constitute evidence that could have resulted in a different trial verdict.

See Commonwealth v. Bond, 819 A.2d 33, 49-50 (Pa. 2002) (affirming

denial of after-discovered evidence claim where witness’s recantation was not

exculpatory).

                                               B.

       Moreover, we find that the PCRA court did not abuse its discretion in

denying Frazier’s claim based on its factual findings and credibility

determinations with respect to Ellis.

       “[A]s a general matter, recantation evidence is notoriously unreliable,

particularly where the witness claims to have committed perjury.” D’Amato,

856 A.2d at 825 (quoting Commonwealth v. Dennis, 715 A.2d 404, 414


____________________________________________


5 A claim of self-defense has three elements: “(a) [that the defendant]
reasonably believed that he was in imminent danger of death or serious bodily
injury and that it was necessary to use deadly force against the victim to
prevent such harm; (b) that the defendant was free from fault in
provoking the difficulty which culminated in the slaying; and (c) that
the [defendant] did not violate any duty to retreat.” Commonwealth v.
Mouzon, 53 A.3d 738, 740 (Pa. 2012) (emphasis added) (quoting
Commonwealth v. Samuel, 590 A.2d 1245, 1247-48 (Pa. 1991)). “[A]n
imperfect self-defense claim is imperfect in only one respect-an unreasonable
rather than a reasonable belief that deadly force was required to save the
actor’s life. All other principles of justification under 18 Pa.C.S. § 505 must
have been met[.]” Commonwealth v. Rivera, 982 A.2d 1211, 1225 (Pa.
2009). Thus, a defendant who has provoked the incident leading to the
victim’s death cannot defend against a murder charge with a claim of self-
defense.


                                           -9-
J-S53045-20


(Pa. 1998)). “[E]ven as to recantations that might otherwise appear dubious,

the PCRA court must, in the first instance, assess the credibility and

significance of the recantation in light of the evidence as a whole.” D’Amato,

856 A.2d at 823.

      If the PCRA court relies on record evidence to determine that a

recantation is incredible, then the evidence fails to satisfy the fourth element

of an after-discovered evidence claim, as it would not compel a different result

at trial.   See Commonwealth v. Small, 189 A.3d 961, 977 (Pa. 2018).

“Where a PCRA court’s credibility determinations are supported by the record,

they are binding on the reviewing court.” Commonwealth v. White, 734

A.2d 374, 381 (Pa. 1999) (citing Commonwealth v. Abu-Jamal, 720 A.2d

79, 93 (Pa. 1998)).

      In this case, the PCRA court found Ellis to be an incredible witness based

on his demeanor during questioning and inconsistencies in his recantation

testimony at the evidentiary hearing. The PCRA court was also skeptical of

Ellis’ reasons for coming forward after so many years had passed from the

time of trial in 1999.

      The record supports the PCRA court’s finding that Ellis gave conflicting

testimony at the PCRA evidentiary hearing as to whether he saw the decedent

carrying a weapon or threatening to shoot Frazier. Further, the four-year span

between the death of Wilson and Ellis’ statement in 2016 casts doubt on Ellis’

explanation that he had delayed coming forward to hide Wilson’s role in taking


                                     - 10 -
J-S53045-20


the decedent’s weapon. Finally, Ellis’ credibility as a whole was undermined

by his admission that he had perjured himself at Frazier’s trial.

      We must defer to the PCRA court’s credibility determinations regarding

Ellis because they are supported by the record. Thus, due to the above legal

and factual deficiencies in Frazier’s after-discovered evidence claim, the PCRA

court did not err in denying it.

                                     III.

      Frazier’s next claim is that he must be resentenced to a term of years

because as a juvenile offender at the time of the shooting, he could not receive

a mandatory life term. The United States Supreme Court held in Miller that

it violates the Eighth Amendment’s prohibition on cruel and unusual

punishment to impose a mandatory life sentence on an offender who was

“under the age of 18” at the time of the crime. See Miller, 567 U.S. at 465.

The holding is grounded on the premise that due to their lack of life

experience, incomplete cognitive development and greater prospects for

reform, juveniles must be held less culpable and punished less severely than

adult offenders. See id.

      In Montgomery v. Louisiana, 136 S.Ct. 718 (2016), the Supreme

Court clarified that Miller applies retroactively as to all mandatory life

sentences imposed on juvenile offenders before Miller was decided.          The

pronouncement of a new constitutional right with retroactive applicability is

an enumerated ground for PCRA relief, see 42 Pa.C.S. § 9545(b)(1)(iii)


                                     - 11 -
J-S53045-20


(2016), as long as it is raised within 60 days from the date it could have been

presented.6      Frazier timely filed his Miller claim within 60 days of

Montgomery’s publication.

       However, while Frazier’s claim was timely filed, we are bound to hold

that he did not qualify as a juvenile offender as of the date on which the

decedent was killed. Frazier turned 18 years old on November 1, 1998, and

the shooting took place at about 1:30 p.m. on the same date, so he was not

“under the age of 18” as Miller requires.

       In Commonwealth v. Iafrate, 594 A.2d 293 (Pa. 1991), our Supreme

Court adopted the rule now in effect for calculating whether an individual is

subject to the Juvenile Act and the jurisdiction of the juvenile court. The Court

held that “an individual becomes a year older on the day of his birthday and

not the day before.” Iafrate, 594 A.2d at 295; see also 42 Pa.C.S. § 6302

(defining a child as “an individual who is under the age of 18”).

       By operation of the rule adopted in Iafrate, Frazier became 18 years

old on the 18th anniversary of his birth, a day which fell on the same date as

Frazier’s offense. Accordingly, for sentencing purposes, Frazier was no longer


____________________________________________


6 The PCRA has since been amended to allow for a filing window of one year
from the date such a claim may be raised. See 2018 Pa. Legis. Serv. Act
2018-146 (S.B. 915), effective December 24, 2018, § 2 and § 3. Regardless,
Frazier satisfied the 60-day deadline then in effect, as he filed the operative
PCRA petition within 60 days from the date that Montgomery was decided.




                                          - 12 -
J-S53045-20


under the age of 18 years old at the moment that day began. Since he was

over the age of 18 when he fatally shot the decedent, Pennsylvania and federal

law compel us to find Miller inapplicable and uphold the PCRA court’s denial

of Frazier’s constitutional challenge.7

       Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/26/21




____________________________________________


7 Frazier argues that we have recognized a different method of computing age
in Commonwealth v. Furgess, 149 A.3d 90, 94 (Pa. Super. 2016), where
we remarked that Miller applies unless an offender is “older than 18” at the
time of the offense. See Appellant’s Brief, at 21-22. However, it is clear from
the context exactly what we meant – that Miller relief is unavailable to
individuals who had already turned 18 when the crime occurred – and to
emphasize the point, we quoted Miller elsewhere in the decision, reiterating
that “[t]he Miller decision applies to only those defendants who were ‘under
the age of 18 at the time of their crimes.’” See Furgess, 149 A.3d at 94
(quoting Miller, 132 S.Ct. at 2460).

                                          - 13 -